

116 HRES 414 IH: Honoring the life, contributions, and achievements of Doris Day as a singer, actress, and animal welfare activist and expressing the condolences of the House of Representatives on her passing.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 414IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. Panetta (for himself and Mr. Bacon) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life, contributions, and achievements of Doris Day as a singer, actress, and animal
			 welfare activist and expressing the condolences of the House of
			 Representatives on her passing.
	
 Whereas Doris Mary Ann Von Kappelhoff was born in Cincinnati, Ohio, on April 3, 1922; Whereas, as a child, Doris was encouraged by her father, Frederick Wilhelm Von Kappelhoff (a music teacher, choir master, and church organist), and mother, Alma Sophia Welz, to take singing lessons;
 Whereas, at age 15 while performing locally, Doris adopted the stage name “Day” for increased marquee appeal;
 Whereas, in 1940, Ms. Day was hired by Les Brown to perform with his band; Whereas Ms. Day’s first signature hit “Sentimental Journey,” cowritten by Mr. Brown, reached the Billboard charts in 1945, peaked at the number one position, and launched her into music stardom;
 Whereas, during 1945 and 1946, Ms. Day enjoyed six other top ten hits as vocalist of the Les Brown Band including “My Dreams Are Getting Better,” which peaked at the number one position, “You Won’t Be Satisfied (Until You Break My Heart),” “The Whole World Is Singing My Song,” “Till The End of Time,” “Tain’t Me,” and “I Got the Sun in the Mornin’”;
 Whereas Ms. Day’s first soloist hit “Love Somebody,” recorded as a duet with Buddy Clark, reached the Billboard charts in 1948, peaked at the number one position, and became a Gold record;
 Whereas Ms. Day’s second soloist hit “It’s Magic,” featured in Ms. Day’s film debut Romance on the High Seas, reached the Billboard charts in 1948, peaked at the number two position, and launched her into movie stardom;
 Whereas, from 1948 to 1975, Ms. Day was featured in 39 films and two television shows, including her popular television show, The Doris Day Show;
 Whereas Ms. Day’s performance in the film Pillow Talk was recognized with a Golden Globe award in the category of Best Actress; Whereas, in 1956, Ms. Day’s song “Que Sera, Sera” was awarded an Oscar in the category of Best Song for its feature in Alfred Hitchcock’s film, The Man Who Knew Too Much;
 Whereas, in the years following her retirement from acting and singing in 1975, Ms. Day devoted her efforts to animal welfare activism by personally rescuing and placing hundreds of neglected animals;
 Whereas Ms. Day founded the Doris Day Animal Foundation in 1978 and the Doris Day Animal League in 1987 with a mission to help animals and their caregivers;
 Whereas Ms. Day’s foundation continues to operate as one of the world’s largest animal welfare organizations;
 Whereas, inspired by her rescue pet named Duffy, Ms. Day founded the Duffy Day Lifesaving Program with the intent to save senior and injured animals from euthanasia;
 Whereas Ms. Day became a resident of Carmel, California in 1981 and enjoyed her life as a community member of the central coast of California until her passing;
 Whereas Ms. Day’s fondness for Carmel Valley led her to assume co-ownership, with Mr. Dennis A. LeVett, of the historic Cypress Inn, located in Carmel and renowned as one the most pet-friendly businesses in the country;
 Whereas Ms. Day received the Grammy for Lifetime Achievement in 2008, recognizing her many contributions to the entertainment industry;
 Whereas Ms. Day was honored with the Presidential Medal of Freedom by President George W. Bush in 2004 for her achievements in entertainment and advocacy for animal welfare; and
 Whereas Doris Day is a cultural icon for the United States of America and revered animal welfare activist who made lasting impacts on the entertainment industry and the work of animal rights activism: Now, therefore, be it
	
 That the House of Representatives— (1)honors Doris Day for her significant contributions to the music and entertainment industries, for advancing the cause of animal welfare activism, for serving as an influence and inspiration to future generations, and for bringing joy to millions of people around the world; and
 (2)expresses profound sorrow at the death of Doris Day and condolences to her family, friends, and colleagues.
			